DETAILED ACTION

Amendment
	Acknowledgment is made amendment filed December 28, 2021.  Claim 9 is canceled.  Claims 1-8, 10-12, 14 and 16 are amended.  Claims 17-21 are new.  Claims 1-8 and 10-21 are pending.

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source device comprising: a cooling device, the cooling device comprising: a casing including an air intake port and an air exhaust port; a single heat releaser including a plurality of fins arranged in a gas flow path from the air intake port to the air exhaust port; a first heat diffuser arranged in the casing, connected to a first heat generation body generating heat at time of driving and the single heat releaser in a heat-transferable manner, and arranged at a position forming a part of the gas flow path passing through a space between the plurality of fins; and a second heat diffuser arranged in the casing, connected to a second heat generation body generating heat at time of driving and the single heat releaser in a heat-transferable manner, and arranged at a position forming a part of the gas flow path passing through the space between the plurality of fins, the first heat generation body; and the second heat generation body, wherein the first heat generation body is a first a light emitter configured to supply light to an endoscope; 2Application No. 16/741,747Reply to Office Action of October 4, 2021an optical member group configured to condense, collimate, and compound the light having the first wavelength band and the light having the second wavelength band to guide the light to the light emitter; and an enclosure arranged to enclose the optical member group in the casing and configured to approximately seal the optical member group with use of the first heat diffuser and the second heat diffuser.  The best prior art of record, Terasaki, discloses the claimed invention but fails to teach or suggest a light emitter configured to supply light to an endoscope; 2Application No. 16/741,747Reply to Office Action of October 4, 2021an optical member group configured to condense, collimate, and compound the light having the first wavelength band and the light having the second wavelength band to guide the light to the light emitter; and an enclosure arranged to enclose the optical member group in the casing and configured to approximately seal the optical member group with use of the first heat diffuser and the second heat diffuser.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 2-8, 10 and 12-16 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source device comprising: a cooling device, the cooling device comprising: a casing including an air intake port and an air exhaust port; a single heat releaser including a plurality of fins arranged in a gas flow path from the air intake port to the air exhaust port; a first heat diffuser arranged in the casing, connected to a first heat generation body generating heat at time of driving and the single heat releaser in a heat-transferable manner, and arranged at a position forming a part of the gas flow path passing through a space between the plurality of fins; and a second heat diffuser arranged in the casing, connected to a second heat generation body generating heat at time of driving and the single heat releaser in a heat-transferable manner, and arranged at a position forming a part of the gas flow path passing through the space between the plurality of fins, wherein the first heat diffuser includes a first heat spreader having a flat plate shape and arranged on a side surface of the frame perpendicular to a mounting surface on which the casing is mounted, and the second heat diffuser includes a second heat spreader having a flat plate shape and arranged on the side surface of the frame perpendicular to the mounting surface on which the casing is mounted, which is same as the side surface on which the first heat spreader is arranged, the first heat generation body; and 6Application No. 16/741,747 Reply to Office Action of October 4, 2021 the second heat generation body, wherein the first heat generation body is a first solid state light emitting device configured to emit light having a first wavelength band and is arranged on the first heat spreader, the second heat generation body is a second solid state light emitting device configured to emit light having a second wavelength band and is arranged on the second heat spreader, the casing includes: a light emitter configured to supply light to an endoscope; an optical member group configured to condense, collimate, and compound the light having the first wavelength band and the light having the second wavelength band to guide the light to the light emitter; and an enclosure arranged to enclose the optical member group in the casing and configured to approximately seal the optical member group with use of the first heat diffuser and the second heat diffuser.  The best prior art of record, Terasaki, discloses the claimed invention but fails to teach or suggest a light emitter configured to supply light to an endoscope; 2Application No. 16/741,747Reply to Office Action of October 4, 2021an optical member group configured to condense, collimate, and compound the light having the first wavelength band and the light having the second wavelength band to guide the light to the light emitter; and an enclosure arranged to enclose the optical member group in the casing and configured to approximately seal the optical member group with use of the first heat diffuser and the second heat diffuser.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 17-21 are allowable in that they are dependent on, and further limit claim 11.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875